WHITING, J-
(concurring specially). I concur in the conclusion reached by my associates, to the effect that the judgment *64herein and order -refusing a new trial must be reversed, but prefer to base my decision on the grounds hereinafter stated without passing upon the questions discussed by my said associates. The reference in the lower court was ordered to ‘‘‘ascertain the damages sustained by -the defendant herein by reason .of the injunction issued herein on September 26, 1902.” The injunction referred to is the restraining .order authorized by section 201, Rev. Code Civ. Proc., not the one provided for by section 200 of such Code. Such section 202 authorizes the court, when granting an order to show cause why temporary injunction pending suit should not issue, to issue a restraining order pending the return day of such order to show cause, restraining defendant “in the meantime.”
Bearing in mind then, the object of this restraining order provided by section 201, and the limitation placed by statute on the .time it is to be in effect, we find that in the case at bar the trial court issued exactly the order contemplated by this section; said order reciting: “Ordered that upon the giving of an undertaking in the sum of $2,500 by the plaintiff conditioned to pay the defendant all damages suffered by defendant by reason of this injunction order, the defendant is restrained, pending the hearing of this order to show cause.” In pursuance of this order, the bond in question in this suit was given, under which the sureties bound themselves as follows: “Do hereby undertake that the plaintiff will pay all costs and damages, which may be awarded against the plaintiff, city of Chamberlain, by reason..of the wrongful enjoinment of the said defendant in the construction of said artesian well, as ordered ,and enjoined in said order of injunction.” It is clear that neither the order nor the bond is the one contemplated by section 200 above mentioned. This order of September 26, 1902, could have been granted without a bond. The bond cannot be held to be .of any effect after the hearing upon and determination of the order to show cause. This hearing was had on October 20, 1902, and on that date ,an order was made refusing an injunction pending trial (the injunction provided -for by section 200), and such order of October 20th also specifically vacated and dissolved the order of September 26th. If an injunction had been granted on October 2Qth, the old bond of September 26th would *65not have secured same, .but a new bond would of necessity be required under said section 200, and certainly said bond cannot be extended in its effect beyond what the sureties contracted for, nor beyond what the --order contemplated, especially when such order had expired by limitation -contained therein and also by the express order vacating same. 2 Waits, Practice, 120; Town of Guilford v. Cornell, 4 Abb. Prac. (N. Y.) 221; Prader v. Grim, 13 Cal. 586; Hicks v. Michael, 15 Cal. 109. Upon the trial and over proper objections interposed, the referee admitted evidence covering damages claimed by defendant for a period lon¿ alter October 20, 1902. In fact the far greater part of the damages allowed must have been for the time after October 20th.
For this reason, regardless of the points discussed by my associates, I am of the opinion that the judgment of the trial court and order denying new trial should be reversed.